Citation Nr: 0722085	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  96-48 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of residuals of a gunshot wound to the right 
thigh, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO granted service connection for the 
residuals of a gunshot wound to the right thigh.  This 
disability was initially evaluated as noncompensably 
disabling.  The veteran appealed this initial evaluation.  By 
decision of September 1995, a VA Hearing Officer granted an 
increased evaluation to 10 percent.  The veteran continued 
his appeal.

The Board issued a decision in July 2002 that denied an 
increased evaluation for the residuals of the right thigh 
gunshot wound.  This determination was subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2005 the Court issued an order that 
vacated the Board decision and remanded for further 
development.  In turn, the Board remanded this case in 
October 2005 to ensure compliance with the Court's order.  
The case was again remanded in June 2006.


FINDING OF FACT

The veteran sustained a through and through gunshot wound to 
the right thigh which resulted in moderate injury to Muscle 
Group XV.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of gunshot wound of the right thigh are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Part 4, Diagnostic Code 5315, effective prior to and as of 
July 3, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim for increase was 
received in January 1995, long before the enactment of the 
VCAA.  

A November 2005 letter notified the veteran that a VA 
examination had been requested.  He was told of the evidence 
necessary to establish a higher evaluation.  The evidence of 
record was discussed.  The veteran was told how VA would 
assist him in obtaining evidence supportive of his claim.  
The letter also indicated that the veteran could submit 
evidence showing the severity of his service connected 
gunshot wound residuals.  He was asked to identify sources of 
treatment for the disability.  He was also asked to submit 
any evidence in his possession that pertained to his claim.

A letter dated in June 2006 provided essentially the same 
information.  It also told the veteran how VA establishes 
disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Factual Background

The veteran's service medical records reveal that the veteran 
sustained a shell fragment wound to the right thigh and 
buttocks in February 1968.  There was no clinical evidence of 
fracture on examination or X-ray.  Distal pulses were noted 
to be "ok."  Three weeks later, it was noted that the 
veteran's gunshot wound to the right thigh was a through and 
through injury.  The examiner indicated that the entrance and 
exit wounds had been sutured.  However, the wound became 
infected and was reopened.  Material was removed from the 
open wound.  A couple of days later, it was noted that the 
wound looked good with no sepsis present.  

In July 1969, the veteran underwent a discharge examination.  
It was noted that the veteran had a scar on his right thigh, 
but it was not described.  No other residuals of the right 
thigh injury were shown.

In May 1995, the veteran was afforded a VA general medical 
examination.  The examiner stated that he had a scar on his 
right thigh.  

The veteran was also afforded a VA scar examination in May 
1995.  The examiner indicated that the veteran had sustained 
a gunshot wound to the right thigh during service.  Physical 
examination revealed a 5-inch long and 1 and 1/2 to 2-inch 
wide scar on the right thigh.  There was muscle tissue loss 
below the scar.  The veteran stated that the scar originally 
became infected and had to be opened up.  He related that 
currently, the scar gave him problems on walking great 
distances as well as pain in the areas around the scar.  The 
examiner confirmed that there was a painful situation in 
regard to the scar.  The diagnosis was gunshot wound scar of 
the right thigh with pain on exertion.

In September 1995, the veteran testified at a personal 
hearing before a hearing officer.  At this hearing and in 
written correspondence, he presented his assertions regarding 
his residuals of the right thigh injury.  The veteran related 
that during service, he was shot in the right thigh, the 
bullet probably hit muscle, and it exited out the back of his 
right thigh.  Before exiting his thigh, it also hit his 
buttock.  After being sewn up, the veteran related that the 
right thigh wound became infected and swelled up so the wound 
was reopened.  Currently, the veteran related that he could 
not walk very far or stand for extended periods due to pain 
in the area of the scar.  He described it as being a 
throbbing and shooting type of pain.  The veteran also stated 
that when he gets tired and weak, his leg gets uncoordinated.  
In addition, he experiences muscle spasm.

In a June 1996 report, M. E. H., M.D., P.A., noted the 
veteran's report that he had sustained a bullet wound to the 
right thigh which was a through and through injury, it 
entered posterior medially in the proximal thigh and exited 
anterior medially which produced an oblique path.  Dr. H. 
noted that there was an oblique scar between the entrance and 
exit wounds.  The veteran had not had any difficulty or 
medical attention for the scar.  He had not had bleeding or 
recurrence of infection, but he did complain of tenderness 
and sensitivity.  Physical examination revealed a decrease in 
light touch and pinprick below the oblique scar involving the 
lower anterior medial thigh.  This decrease in sensation went 
to about the mid thigh.  The veteran's gait was satisfactory, 
but was noted to be somewhat cautious with no limp.  There 
was an oblique scar in the anterior medial aspect of the 
proximal right thigh that was about a centimeter wide and 
measured about 10 centimeters in length.  Dr. H. noted that 
there was a defect involving primarily the abductor muscles.  
It did not produce any contracture of any motion about the 
hip on the right.  The hip flexors, quadriceps, and hamstring 
muscles, adductor and abductors were tested and rated 5/5.  
There was tenderness to light touch and to pressure.  The 
diagnosis was bullet wound of the right anterior medial 
thigh, through and through with residual painful oblique scar 
of the right anterior medial thigh.

In December 1996, the veteran was afforded a VA muscle 
examination.  Physical examination revealed that the veteran 
walked with a normal gait and was able to remove his pants 
and shoes without difficulty.  He was able to move in and out 
of the examining chair without difficulty.  Examination of 
the adductor region of the right inner proximal thigh 
demonstrated a residual transverse scar of 12 centimeters in 
length with a 2-centimeter maximum width.  There was no 
hypertrophy of the scar.  There was no undue tenderness of 
the scar.  There were no residual effects in the hip or knee 
joint.  The examiner stated that he could not identify any 
loss of muscle.  Circumferential measurements of the tights 
were equal bilaterally.  There was hyperesthesia distal to 
the scar along the medial thigh.  The examiner noted that the 
entrance and exit wounds were no longer present since those 
areas were removed with the surgery and the residual scar 
represented both.  The impression was residuals of gunshot 
wound of the inner medial proximal thigh, right, and 
neuropathy of the medial femoral cutaneous, right.

In October 1997, the veteran was afforded another VA scar 
examination.  The examiner stated that the neuropathy 
extended from the scar distally for approximately 14 inches 
and did not affect the knee.  It ended just prior to the 
knee.  The veteran stated that it was sometimes a burning 
sensation, but more often a loss of feeling.  There was no 
muscle loss.  There was no loss of function either above or 
below the scar at the hip or the knee.  The diagnosis was 
gunshot wound scar of the right thigh with neuropathy for 14 
inches distal to the scar and no loss of function.

An additional VA examination was carried out in November 
2005.  The veteran related that he worked as a maintenance 
person at a school, and that he had to rest about 30 minutes 
twice per day due to fatigue.  He stated that he had 
experienced more difficulty with standing over the previous 
10 years.  The examiner noted that the veteran could drive 
and attend to his activities of daily living.  He also noted 
that the veteran did not use a brace or cane.  The veteran 
reported that he took Aleve for pain.  He denied instability 
and incoordination, but endorsed weakened movement as 
compared to his left leg.  Physical examination revealed a 
normal gait.  There was an 8 centimeter scar on the upper 
third of the medial aspect of the right thigh, which was 
somewhat indented.  The wound was clean, nontender, and not 
ulcerated.  The examiner indicated that there did not appear 
to be any muscle loss.  Flexion of the right hip to 80 
degrees, adduction to 25 degrees, extension to 60 degrees and 
abduction to 40 degrees.  There was slightly decreased 
resistive strength as compared to the left on extension.  The 
examiner stated that the affected muscle group was muscle 
group XV.  He opined that there was mild to moderate weakness 
of the right lower extremity.  An X-ray of the right femur 
was negative.  The impression was gunshot wound to the right 
thigh and mild to moderate decrease in resistive strength of 
the right lower extremity.

Analysis

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2006).  
With regard to the present issue, the Board has determined 
that the disability has not significantly changed and that a 
uniform evaluation is warranted.

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate to 
evaluation of muscle injuries were revised effective July 3, 
1997.

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
at 30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code 5315, reveals no changes in the 
evaluations granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the non-major side 
indicate severe impairment of function.  38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30,237-240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
§ 4.56.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5315, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement. Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments. 38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use. Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue. 38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements. Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups. Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

In considering the veteran's wound residuals under the 
applicable criteria, a through and through injury to the 
muscle warrants at least a rating for moderate disability of 
the muscle under both the old and new versions of the rating 
criteria.  The service records do not fully describe the 
extent of the wound.  However, since one post-service report 
noted muscle tissue loss, and there is evidence of a through-
and-through injury, muscle injury to the right thigh is 
considered by the Board to be at least a moderate disability 
which warrants a 10 percent rating, as is currently assigned.  

In order for a higher rating to be warranted under either the 
old or new rating criteria, the evidence must demonstrate 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side must demonstrate positive evidence of impairment.  
The probative evidence does not reflect such findings.  Post-
service medical records showed that, in addition to the 
muscle tissue loss, the veteran currently has residual nerve 
damage due to this injury as well as a painful scar.  The 
Board notes that those residuals have been addressed 
separately and are no longer on appeal.  

With respect to the muscle injury, the veteran does not 
exhibit the required symptoms for moderately severe muscle 
injury.  Although the veteran claims weakness of the right 
leg, this has not been shown objectively.  In particular, Dr. 
H. established that there was a satisfactory gait and 
strength was 5/5 in the hip flexors, quadriceps, hamstring 
abductors and adductors.  The November 2005 VA examiner noted 
only slightly decreased resistive strength on the right when 
compared to the left.  Such findings are not indicative of 
loss of power, incoordination or weakness to the extent 
required to warrant a higher evaluation.  The fact that Dr. 
H. described the veteran's gait as "a little cautious" does 
not establish fatigue or uncertainty of movement.  The 
veteran's claim that his leg draws up is not confirmed by any 
report and is accorded less probative value.  In summary, the 
Board finds the objective evidence to be more probative than 
the veteran's statements because the veteran was afforded 
several examinations, but the symptoms he claims were not 
objectively shown on any of those examinations.  The 
examination reports are competent and more probative than the 
veteran's lay statements.  Clearly, the veteran sustained a 
muscle injury during service.  However, the totality of the 
evidence establishes that the overall injury is no more than 
moderate.   As such, a higher rating is not warranted under 
Diagnostic Code 5315.

In addition, the Board has considered whether a higher rating 
would be warranted based on limitation of motion, painful 
motion, or on any other basis based on other functional 
impairment with consideration of the directives of DeLuca.  
In this case, the veteran does not have compensable 
limitation of motion or painful motion of the right thigh, 
hip, and/or knee.  The Board is aware that there is a 
conflict between the statement of Dr. H. and the VA 
examinations.  The Board concludes that the VA examinations 
are more probative, as they establish the absence of joint 
involvement.  Regardless, the limitation of motion noted by 
Dr. H. is not associated with joint pathology, accompanied by 
pain or significantly limiting.  As such, a higher rating on 
the basis of limitation of motion/painful motion is not 
warranted.  Therefore, DeLuca is not for application.

In light of the foregoing discussion, the Board has concluded 
that the criteria for an evaluation in excess of 10 percent 
are not met.  The evidence also demonstrates that the 
disability has not significantly changed during the period of 
this appeal, and that a uniform evaluation is warranted.  
Fenderson, supra.  Accordingly, an evaluation in excess of 10 
percent for the muscle injury to the veteran's right thigh is 
denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right thigh, involving 
Muscle Group XV is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


